Case 2:21-cv-03413-SDW-LDW Document 46 Filed 08/17/21 Page 1 of 7 PageID: 4365




NOT FOR PUBLICATION


                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW JERSEY



     GOVERNMENT EMPLOYEES
     INSURANCE CO., et al.,
                                                                      Civil Action No: 21-3413(SDW)(LDW)
                              Plaintiffs,
                                                                      OPINION
     v.

     TODD KOPPEL, M.D., et al.,
                                                                      August 17, 2021
                              Defendants.



 WIGENTON, District Judge.

          Before this Court are Defendants David Allen Kreshover, D.C. (“Kreshover”) and Capital

 Chiropractic, P.C.’s (“Capital”) (collectively, “Kreshover Defendants”) Motion to Dismiss

 Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO General

 Insurance Company, and GEICO Casualty Co.’s (collectively, “GEICO” or “Plaintiffs”)

 Complaint 1 pursuant to Federal Rules of Civil Procedure (“Rule”) 12(b)(6) and 9(b). Jurisdiction

 is proper pursuant to 28 U.S.C. §§ 1331, 1332, and 1367. Venue is proper pursuant to 28 U.S.C.




 1
   Federal Rule of Civil Procedure 8 provides that a complaint be “a short and plain statement of the claim showing
 that the pleader is entitled to relief,” and requires that “[e]ach allegation must be simple, concise, and direct.” Fed. R.
 Civ. P. 8(a), (d). Plaintiffs’ Complaint, however, contains 541 paragraphs, spans 176 pages, and includes nearly 75
 pages of detailed summaries of accident reports and medical records for numerous patients and over 3,000 pages of
 exhibits listing claim numbers, dates, and charges for services allegedly provided by defendants. At best, this pushes
 the boundaries of what is permissible under Rule 8, a concern this Court has previously brought to Plaintiffs’ attention.
 See GEICO v. Adams Chiropractic Center P.C., Civ. No. 19-20633, 2020 WL 881514, at *1 n.2 (D.N.J. June 29,
 2020); see also D.E. 35 at 12 n. 6 (acknowledging the Court’s prior admonition).


                                                             1
Case 2:21-cv-03413-SDW-LDW Document 46 Filed 08/17/21 Page 2 of 7 PageID: 4366




 § 1391. This opinion is issued without oral argument pursuant to Rule 78. For the reasons stated

 herein, the Motion to Dismiss is DENIED.

        I.      BACKGROUND AND PROCEDURAL HISTORY

             Plaintiffs are automotive insurers suing to recover “more than $5,600,000.00 that the

 [Kreshover] Defendants [and others] wrongfully have obtained from GEICO by submitting, and

 causing to be submitted, thousands of fraudulent no-fault insurance charges for purported initial

 examinations, follow-up examinations, pain management injections, chiropractic services, and

 surgical services (collectively, the ‘Fraudulent Services’)” between 2013 and the present. (D.E. 1

 ¶¶ 1-3.) Specifically, Plaintiffs allege that, beginning in 2015, the Kreshover Defendants billed

 for “medically unnecessary healthcare services” provided to individuals eligible for coverage (the

 “Insureds”) and “received illegal compensation in exchange for patient referrals.” (Id. ¶¶ 3, 5, 32-

 33 103-499.)

             On February 25, 2021, GEICO filed a twenty-seven count Complaint against the Kreshover

 Defendants and others, alleging: 1) violations of the New Jersey Insurance Fraud Prevention Act

 (“NJIFPA”), N.J.S.A. 17:33A-1 et seq.; 2 2) violations of the Racketeer Influenced and Corrupt

 Organizations Act (“RICO”), 18 U.S.C. § 1962; and 3) common law fraud and unjust enrichment.

 (D.E. 1 at 354-540.) In addition to money damages, Plaintiffs seek declaratory judgment pursuant

 to 18 U.S.C. §§ 2201, 2202, (Count One), that the Kreshover Defendants and others were “not in

 compliance with all relevant laws and regulations governing healthcare practice” during the

 relevant period. (Id. ¶¶ 3.) The Kreshover Defendants subsequently filed the instant motion to

 dismiss, and all briefing was timely filed. (D.E. 29, 30, 35, 38, 39.)




 2
     Plaintiffs do not bring a claim against the Kreshover Defendants pursuant to the NJIFPA.


                                                            2
Case 2:21-cv-03413-SDW-LDW Document 46 Filed 08/17/21 Page 3 of 7 PageID: 4367




    II.      LEGAL STANDARD

          An adequate complaint must be “a short and plain statement of the claim showing that the

 pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). This Rule “requires more than labels and

 conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual

 allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v. Cty.

 of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’ rather

 than a blanket assertion, of an entitlement to relief”).

          In considering a motion to dismiss under Rule 12(b)(6), the Court must “accept all factual

 allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine

 whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”

 Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet that a court must accept

 as true all of the allegations contained in a complaint is inapplicable to legal conclusions.

 Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

 do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Fowler v. UPMC Shadyside,

 578 F.3d 203 (3d Cir. 2009) (discussing the Iqbal standard). Determining whether the allegations

 in a complaint are “plausible” is “a context-specific task that requires the reviewing court to draw

 on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. If the “well-pleaded facts

 do not permit the court to infer more than the mere possibility of misconduct,” the complaint

 should be dismissed for failing to “show[] that the pleader is entitled to relief” as required by Rule

 8(a)(2). Id.

          Rule 9(b) requires that “[i]n alleging fraud or mistake, a party must state with particularity

 the circumstances constituting fraud or mistake. Malice, intent, knowledge, and other conditions



                                                    3
Case 2:21-cv-03413-SDW-LDW Document 46 Filed 08/17/21 Page 4 of 7 PageID: 4368




 of a person’s mind may be alleged generally.” FED. R. CIV. P. 9(b). Plaintiffs “alleging fraud must

 state the circumstances of the alleged fraud[ulent act] with sufficient particularity to place the

 defendant on notice of the ‘precise misconduct with which [it is] charged.’” Park v. M & T Bank

 Corp., Civ. No. 09–02921, 2010 WL 1032649, at *5 (D.N.J. Mar. 16, 2010) (citing Lum v. Bank

 of Am., 361 F.3d 217, 223–24 (3d Cir. 2004)).

    III.      DISCUSSION

              A. RICO, 18 U.S.C. § 1962

           Plaintiffs allege that the Kreshover Defendants violated, and conspired to violate, the

 federal RICO statute, 18 U.S.C. § 1962(c). (See D.E. 1 ¶¶ 373-79, 506-12.) Section 1962(c) makes

 it “unlawful for any person employed by or associated with any enterprise engaged in, or the

 activities of which effect, interstate or foreign commerce, to conduct or participate, directly or

 indirectly, in the conduct of such enterprise’s affairs through a pattern of racketeering activity or

 collection of unlawful debt.” 18 U.S.C. § 1962(c)); see also In re Ins. Brokerage Antitrust Litig.,

 618 F.3d 300, 362-63 (3d Cir. 2010). “To establish a claim under section 1962(c), a plaintiff must

 allege (1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity.” GEICO

 v. Ningning He, Civ. No. 19-9465, 2019 WL 5558868 at *5 (D.N.J. Oct. 29, 2019); District 1199P

 Health & Welfare Plan v. Janssen, L.P., 784 F. Supp. 2d 508, 518-19 (D.N.J. 2011). An enterprise

 is “any individual, partnership, corporation, association, or other legal entity, and any union or

 group of individuals associated in fact although not a legal entity.” Ins. Brokerage, 618 F.3d at

 362-63. A pattern of racketeering activity is defined as “at least two acts of racketeering activity

 within a ten-year period,” which includes federal mail fraud under 18 U.S.C. § 1341. Id.

            The Complaint alleges that Capital is a racketeering enterprise owned by Kreshover,

 (D.E. 1 ¶¶ 32-33, 506-512), which, in concert with the other named defendants, submitted, or



                                                  4
Case 2:21-cv-03413-SDW-LDW Document 46 Filed 08/17/21 Page 5 of 7 PageID: 4369




 caused to be submitted, fraudulent claims worth millions of dollars to GEICO between 2015 and

 the present. (Id. ¶¶ 373-379.) Those submissions as pled satisfy the elements of mail fraud, which

 itself constitutes a racketeering activity. 3 Therefore, the Kreshover Defendants’ motion to dismiss

 Counts Four and Twenty-Three will be denied. 4

              B. Common Law Fraud & Aiding and Abetting Fraud

          A party seeking to assert a claim for common law fraud must show: “(1) a material

 misrepresentation of a presently existing or past fact; (2) knowledge or belief by the defendant of

 its falsity; (3) an intention that the other person rely on it; (4) reasonable reliance thereon by the

 other person; and (5) resulting damages.” Gennari v. Weichert Co. Realtors, 691 A.2d 350, 367

 (N.J. 1997); see also Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir. 2007); Ningning He,

 2019 WL 5558868 at *3; Stockroom, Inc. v. Dydacomp Dev. Corp., 941 F. Supp. 2d 537, 546

 (D.N.J. 2013).

          The Complaint contains numerous examples of allegedly improper billing which include

 descriptions of the underlying accidents leading to treatment, the type of treatment each Insured

 received, explanations as to why that treatment was not medically warranted, and dates when

 fraudulent bills were submitted to GEICO. (See, e.g., D.E. 1 ¶¶ 104 (xviii); 142 (xv), (xvi).) The

 Complaint further alleges that the Kreshover Defendants knew that their submissions were false,



 3
   The elements of mail fraud are “(1) a scheme or artifice to defraud for the purpose of obtaining money or property,
 (2) participation by the defendant with specific intent to defraud, and (3) use of the mails or wire transmissions in
 furtherance of the scheme.” Nat’l Sec. Sys. v. Iola, 700 F.3d 65, 105 (3d Cir. 2012); see also United States v. Riley,
 621 F.3d 312, 329 (3d Cir. 2010); United States v. Al Hedaithy, 392 F.3d 580, 590 (3d Cir. 2004) (discussing the
 elements of mail fraud under 18 U.S.C. § 1341).
 4
   Although the Kreshover Defendants argue that Plaintiffs’ RICO claims are also barred by the applicable statute of
 limitations, Plaintiffs contend that that limitations period must be tolled because defendants acted to conceal their
 scheme. (See D.E. 35 at 19; D.E. 1 ¶¶ 346-53.) “[B]ecause the question whether a particular party is eligible for
 equitable tolling generally requires consideration of evidence beyond the pleadings, such tolling is not generally
 amenable to resolution on a Rule 12(b)(6) motion.” Drennan v. PNC Bank, NA, 622 F.3d 275, 301-02 (3d Cir. 2010).


                                                           5
Case 2:21-cv-03413-SDW-LDW Document 46 Filed 08/17/21 Page 6 of 7 PageID: 4370




 that they intended that Plaintiffs rely on those submissions, and that Plaintiffs did, in fact, rely on

 those submissions to make payments for the Fraudulent Services. (See D.E. 1 ¶¶ 387-94, 520-26.)

 Therefore, the Kreshover Defendants’ motion to dismiss Counts Six and Twenty-Five will be

 denied.

              C. Unjust Enrichment

           “Unjust enrichment is an equitable cause of action that imposes liability when a ‘defendant

 received a benefit’ and defendant’s ‘retention of that benefit without payment would be unjust.’”

 Ningning He, 2019 WL 5558868 at *6 (citing VRG Corp. v. GKN Realty Corp., 641 A.2d 519,

 526 (N.J. 1994)). “To state a claim for unjust enrichment under New Jersey law, a plaintiff must

 allege that ‘(1) at plaintiffs’ expense (2) defendant received benefit (3) under circumstances that

 would make it unjust for defendant to retain benefit without paying for it.’” Id. (citing Arlandson

 v. Hartz Mt. Corp., 792 F. Supp. 2d 691, 711 (D.N.J. 2011)).

           Plaintiffs have sufficiently alleged claims for unjust enrichment at this stage of the

 proceedings. The Complaint alleges that Plaintiffs paid millions of dollars in fraudulent claims

 submitted by the Kreshover Defendants (and others) and those payments were made for services

 that were medically unnecessary. It is permissible at this stage to infer that “moving defendants

 share in the benefit at the expense of [P]laintiffs, and that the conveyance of that benefit was unjust

 such that equity would compel the return of the benefit from defendants to plaintiffs.” State Farm

 Mut. Auto. Ins. Co. v. CPT Med. Servs., P.C., 375 F. Supp. 2d 141, 155 (E.D.N.Y. 2005); see also

 Ningning He, 2019 WL 5558868 at *7. Therefore, the Kreshover Defendants’ motion to dismiss

 Counts Seven and Twenty-Seven will be denied. 5


 5
   Because declaratory judgment is a form of relief and not a substantive claim, the Kreshover Defendants’ motion to
 dismiss Count One will also be denied. To the extent that the Kreshover Defendants have moved for a more definitive
 statement pursuant to Rule 12(e), their motion is also denied. Rule 12(e) “allows a party to move for a more definitive
 statement if a pleading is ‘so vague or ambiguous that the party cannot reasonably prepare a response.’” Idearc Media

                                                           6
Case 2:21-cv-03413-SDW-LDW Document 46 Filed 08/17/21 Page 7 of 7 PageID: 4371




     IV.      CONCLUSION

           For the reasons set forth above, the Kreshover Defendants’ Motion to Dismiss is DENIED.

 An appropriate order follows.

                                                             ___/s/ Susan D. Wigenton_____
                                                             SUSAN D. WIGENTON, U.S.D.J.



 Orig:            Clerk
 cc:              Leda D. Wettre, U.S.M.J.
                  Parties




 Corp. v. Advanced Directory Sales, Inc., Civ. No. 09-1034, 2009 WL 1803907, at *3 (D.N.J. June 25, 2009). Such
 motions are not only disfavored, but also unnecessary where, as here, Plaintiffs have provided extensive factual
 support for their claims. Any additional information Defendants believe they require can be sought in discovery.


                                                        7
